UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5348 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. TOTAL RETURN FUND SEMI-ANNUAL REPORT For the Six Months Ended September 30, 2007 November 1, 2007 Dear Shareholders: The Fund For the six months ending September 30, 2007, the Hester Total Return Fund produced a total return, net of fees, of 8.97%.The Blended Custom Index appreciated 6.98% while the benchmark indices (S&P 500 Composite Index and Russell 1000) respectively returned 8.39% and 7.99%. Currently there is no allocation to the fixed income market.Total assets of the Fund as of September 30 were $11,979,530.The fund remains fully invested, with cash and equivalents accounting for less than 2.0% of the total fund assets. Three factors helped the Fund outperform over the past six (6) months.Relative to the S&P 500 Composite Index, the Fund has overweight positions in the Energy, Industrial, and Technology sectors.Buyouts by private equity firms also benefited the Fund’s performance.Holdings in Adesa Inc., Claire’s Stores, First Data Corporation, and SLM Corp. were eliminated from the portfolio when the firms received buyout offers.Additional investments into the international component of the portfolio also added to the returns during this period of time.Country Exchange Traded Funds along with ADR positions accounted for 14.4% of the total portfolio as of the end of September. During the past six months, the six month annualized portfolio turnover was 42.0% which exceeded the twelve months Fund’s turnover rate of 32.2%.The ten largest holdings in the portfolio are listed below and account for 25.72% of the total portfolio. Ten Largest Holdings Percentage of Securities Market Value Total Net Assets General Electric Co. $ 389,367 3.25 % Intel Corp 387,900 3.24 Hewlett-Packard Co. 352,812 2.95 Exxon Mobil Corp. 305,448 2.55 iShares MSCI EAFE Index Fund 297,324 2.48 American International Group 282,100 2.35 Cisco Systems Inc. Common 271,502 2.27 Baker Hughes 271,110 2.26 Koninklijke Philips Electronics N.V. ADR 269,640 2.25 Waste Connections, Inc. 254,080 2.12 Total $ 3,081,283 25.72 % 1 2007 Market Outlook In the third quarter we witnessed a return of volatility. The stock market experienced a long-anticipated 10% correction. It was a wild ride.The S&P 500 peaked at 1553.08 on July 19 and then declined 9.43% to 1406.70 on August 15.At the lowest point of 1370.60 (August 16), it was down 11.75% from July 19 – thus the 10% correction.The market has responded to the Fed’s actions, global growth remains good, and earnings remain decent (although they are slowing). What has worked has been large-cap multinational companies, technology, energy, and global stocks. Our analysis leads us to believe that stocks are likely to experience some pull back early in the fourth quarter and then take out the S&P 500’s 1553.08 high and be within a range of 1550 - 1575 for year–end 2007.For 2008, an upside target might be 1625 - 1650. It is the election year and since 1928-2004, there have been 20 presidential elections. The average gain during an election year has been 13.43% and the median 13.77%.Seventeen years up and 3 down – those being 1932, 1940, and 2000.There are no guarantees, but the history is interesting. Fundamentally, with earnings expected to be up 5% - 7%, a dividend yield of approximately 2%, and no multiple expansion expected, market returns are expected to be around 7% to 9%. We sincerely appreciate the opportunity to serve as investment advisor to the Hester Total Return Fund and hope that our current strong performance continues. Sincerely, I. Craig Hester, CFA John E. Gunthorp, CFA 2 Past performance is no guarantee of future results. Medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. The above discussion is based on the opinion of Ira Craig Hester and John E. Gunthorp, given the current economic environment and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Investment performance reflects fee waivers in effect.In the absence of such waivers, total return would be reduced.Fund holdings and sector allocations are subject to change and are not a recommendation to buy or sell any security. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. (11/07) 3 Hester Total Return Fund INVESTMENT PERFORMANCE as of 9/30/07 (Unaudited) Since Six One Three Five Inception Months Year1 Year1 Year1 9/30/981 Hester Total Return Fund2 8.97 % 18.07 % 10.19 % 14.87 % 8.47 % Blended Custom Index3 6.98 % 13.68 % 10.72 % 12.52 % 6.00 % Stock Market Indices Hester Total Return Fund – Equities Only 9.47 % 20.41 % 12.94 % 18.57 % 10.66 % Russell 1000 7.99 % 16.90 % 13.77 % 15.98 % 6.80 % S&P 500 Composite Index 8.39 % 16.43 % 13.12 % 15.42 % 6.28 % Bond Market Indices Hester Total Return Fund – Bonds Only 0.00 %4 0.0 %4 0.0 %4 0.0 %4 7.42 % Lehman Brothers U.S. Intermediate Govt/Credit Bond Index 2.73 % 5.44 % 3.50 % 3.82 % 5.17 % Lehman Brothers U.S. Govt/Credit Bond Index 2.51 % 5.54 % 3.80 % 4.24 % 5.34 % Cash Equivalents Indices 90-day U.S. Treasury Bills 2.69 % 5.28 % 4.05 % 2.94 % 3.69 % Consumer Price Index 1.50 % 2.66 % 3.13 % 2.85 % 2.72 % Gross Expense Ratio:1.99% / Net Expense Ratio:1.73%.The advisor has contractually agreed to waive fees through 7/30/08. 1 Annualized 2 For all periods but the since inception, the Total Fund Return and the Equities Only return do not match due the periodic holding of short-term investments. 3 75% S&P 500 Composite Index and 25% Lehman U.S. Intermediate Government/Credit Bond Index 4 The Fund did not hold any bonds during this period Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-811-0215. 4 Hester Total Return Fund Index Descriptions: S&P 500 Composite Index:The index is a broad-based, capitalization-weighted, unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.Each stock is weighted by its proportion of the total market value of all 500 issues.Thus, larger companies have a greater effect on the index. Russell 1000 Index:This index includes the largest 1000 securities in the Russell 3000.It is extensively a large cap segment of the U.S. equity universe representing approximately 92% of the U.S. market.The index is reconstituted annually so that new and growing equities may be included. Lehman U.S. Govt/Credit Bond Index: The Government/Credit Index includes securities in the Government and Credit Indices.The Government Index includes treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than one year) and agencies (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government).The Credit Index includes publicly issued U.S. corporate and foreign debentures and secured notes that meet specified maturity, liquidity, and quality requirements. The Lehman Brothers U.S. Intermediate Government/Credit Bond Index is the INTERMEDIATE component of the U.S. Government/Credit Index.Thus it includes intermediate maturities of the Government Index and the Credit Index.As of September 30, 2007 the longest maturity Government/Credit Index had an average maturity of 8.10 years and the Intermediate Index an average maturity of 4.63 years according to Lehman Brothers. 90-day U.S. Treasury Bills:Provide a measure of riskless return.The rate of return is the average interest rate available on the beginning of each month for a Treasury bill maturing in ninety days. Consumer Price Index:A measure of the average change in prices over time of goods and services purchased by households. One cannot invest directly in an index. 5 Hester Total Return Fund SECTOR ALLOCATION At September 30, 2007 (Unaudited) *Cash equivalents and other assets less liabilities. EXPENSE EXAMPLEFor the Six Months Ended September 30, 2007 (Unaudited) As a shareholder of the Hester Total Return Fund (the "Fund"), you incur two types of costs: (1) transaction costs; and (2) ongoing costs, including investment advisory fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (4/1/07 – 9/30/07). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.Although the Fund charges no sales load or other transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request a redemption be made by wire transfer, currently, the Fund’s transfer agent charges a $15.00 fee.Investment Retirement Accounts ("IRA") will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds may vary.These expenses are not included in the example below.The example below includes, but is not limited to, investment advisory, shareholder servicing, fund accounting, custody and transfer agent fees.However, 6 Hester Total Return Fund EXPENSE EXAMPLEFor the Six Months Ended September 30, 2007 (Unaudited) (Continued) the example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values based on a hypothetical return and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During the Period 4/1/07 9/30/07 4/1/07 – 9/30/07* Actual $ 1,000 $ 1,090 $ 8.88 Hypothetical (5% annual return before expenses) $ 1,000 $ 1,016 $ 8.57 * Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.70% (reflecting fee waivers in effect) multiplied by the average account value over the period multiplied by 183/366 (to reflect the one-half year period). 7 Hester Total Return Fund SCHEDULE OF INVESTMENTS at September 30, 2007 (Unaudited) Shares Value COMMON STOCKS: 88.6% Aerospace & Defense: 1.4% 2,000 General Dynamics Corp. $ 168,940 Automobiles: 0.8% 803 Toyota Motor Corp. - ADR 93,839 Beverages: 2.0% 4,250 The Coca-Cola Co. 244,248 Capital Markets: 3.8% 1,837 Affiliated Managers Group, Inc.* 234,236 5,100 Bank Of New York Mellon Corp. 225,114 459,350 Commercial Services & Supplies: 6.1% 4,000 H&R Block, Inc. 84,720 8,000 Labor Ready, Inc.* 148,080 7,600 Republic Services, Inc. 248,596 8,000 Waste Connections, Inc.* 254,080 735,476 Communications Equipment: 2.3% 8,200 Cisco Systems, Inc.* 271,502 Computers & Peripherals: 7.4% 4,336 Dell, Inc.* 119,674 7,086 Hewlett-Packard Co. 352,812 1,469 International Business Machines Corp. 173,048 9,250 Seagate Technology 236,615 882,149 Distributors: 0.8% 2,100 WESCO International, Inc.* 90,174 Diversified Financial Services: 2.1% 5,400 Citigroup, Inc. 252,018 Electronic Equipment & Instruments: 0.4% 1,459 Tyco Electronics Ltd. 51,692 Energy Equipment & Services: 3.3% 3,000 Baker Hughes, Inc. 271,110 6,000 TETRA Technologies, Inc.* 126,840 397,950 Food Products: 1.3% 15,000 Del Monte Foods Co. 157,500 Gas Utilities: 1.3% 3,000 Equitable Resources, Inc. 155,610 Health Care Equipment & Supplies: 2.6% 1,400 C.R. Bard, Inc. 123,466 1,459 Covidien Ltd.* 60,549 3,127 DENTSPLY International, Inc. 130,208 314,223 Health Care Providers & Services: 1.9% 3,900 Quest Diagnostics, Inc. 225,303 Household Durables: 2.3% 6,000 Koninklijke Philips Electronics N.V. - ADR 269,640 Industrial Conglomerates: 3.8% 9,405 General Electric Co. 389,367 1,459 Tyco International Ltd. 64,692 454,059 Insurance: 5.4% 4,170 American International Group, Inc. 282,100 2,700 Cincinnati Financial Corp. 116,937 2,600 Hartford Financial Services Group, Inc. 240,630 639,667 IT Services: 5.2% 5,600 Accenture Ltd. 225,400 6,250 Broadridge Financial Solutions, Inc. 118,437 4,000 Fidelity National Information Services, Inc. 177,480 5,000 Western Union Co. 104,850 626,167 Machinery: 2.7% 2,300 Illinois Tool Works, Inc. 137,172 3,670 Joy Global, Inc. 186,656 323,828 Media: 6.7% 6,500 CBS Corp. - Class B 204,750 The accompanying notes are an integral part of these financial statements. 8 Hester Total Return Fund SCHEDULE OF INVESTMENTS at September 30, 2007 (Unaudited) (Continued) Shares Value COMMON STOCKS: 88.6% (Continued) Media: 6.7% (Continued) 4,000 Comcast Corp. - Special Class A* $ 95,840 2,500 Lamar Advertising Co. - Class A* 122,425 8,400 News Corp. 184,716 5,000 Viacom, Inc. - Class B* 194,850 802,581 Metals
